Petition for Writ of Mandamus Denied and Memorandum Opinion filed March
8, 2007







Petition for Writ of
Mandamus Denied and Memorandum Opinion filed March 8, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00019-CV
____________
 
IN RE CITY OF STAFFORD AND LEONARD SCARCELLA, 
Relators[1]
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M  O P I N I O N
On
January 8, 2007, relators, the City of Stafford (ACity@) and Leonard Scarcella, the City=s mayor, filed a petition for writ of
mandamus in this court, challenging a Resolution and Order adopted by the Board
of Trustees of the Stafford Municipal School District,  changing the date the
district conducts its elections  from May to November.[2] 
See Tex. Elec. Code Ann. ' 273.061 (Vernon 2003).  Intervenors,
Felix Vega and Virginia Rosas, also filed a petition for writ of mandamus
challenging the change in election dates.




Relators
have failed to establish that they are entitled to the requested mandamus
relief.  Accordingly, we deny relators= petitions for writ of mandamus.                              
PER
CURIAM
Petition Denied and Memorandum Opinion filed March 8,
2007.
Panel consists of Justices Yates, Anderson, and
Hudson.  




[1]Felix Vega and Virginia Rosas also filed a petition
for writ of mandamus as intervenors in this original proceeding. 


[2]See Tex.
Educ. Code Ann. ' 11.0581 (Vernon Supp. 2006) (requiring school
districts to hold elections jointly with a municipality or state and county
elections).